Case 3:19-ap-03061        Doc 21   Filed 01/02/20 Entered 01/03/20 09:27:36         Desc Main
                                   Document     Page 1 of 5



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: January 2, 2020




                             UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


 In re: SEAN C. GIBSON,
                                                   Case No.   19‐30293
                               Debtor              Adv. No.   19‐3061


 SEAN C. GIBSON,                                   Judge Humphrey
                                                   Chapter 13
                               Plaintiff

        v.

 VALERIE ANN GIBSON,

                               Defendant



                          Decision Granting Plaintiff Summary Judgment


       This decision concerns whether a hold harmless provision in a divorce decree on a joint
debt for a motor vehicle is a non‐dischargeable domestic support obligation, or instead a
property division that may be discharged in Chapter 13. This court has jurisdiction pursuant to
Case 3:19-ap-03061       Doc 21   Filed 01/02/20 Entered 01/03/20 09:27:36            Desc Main
                                  Document     Page 2 of 5



28 U.S.C. § 1334(b) and the Standing Order of Reference, Amended General Order 05‐02 (S.D.
Ohio). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I) and the court has
constitutional authority to enter final judgment.

                                        Findings of Fact
       The debtor, Sean C. Gibson (the “Debtor”), filed a petition for relief under Chapter 13
of the Bankruptcy Code. The Debtor’s proposed amended plan was confirmed and provided
that a debt owed to Ally Financial (“Ally”), secured by a lien in a 2004 GMAC Envoy (the
“Vehicle”) would be crammed down to a secured claim of $3,000, with an interest rate of 6%
and the balance owed on the debt would be paid as a non‐priority unsecured claim. estate
docs. 26, 34 and 41. Ally filed a proof of claim for $13,828.26. Claim 3‐1. The plan provides for
no payment to the class of non‐priority unsecured creditors. The Debtor’s former spouse,
Valerie Gibson (“Gibson”), is a co‐obligor on the Ally debt.

       The Debtor filed an adversary proceeding seeking a determination that the hold
harmless provision in the parties’ divorce decree is dischargeable in this Chapter 13 case.
Gibson filed an answer contesting the dischargeability of the Debtor’s obligation to her under
the hold harmless provision. Following a pretrial conference, the Debtor moved for summary
judgment. Gibson did not file a response to the motion.

       The facts are undisputed. The Debtor and Gibson were divorced by a Final Judgment,
Decree of Divorce, entered in the Montgomery County Court of Common Pleas, Domestic
Relations Division, on July 20, 2006 (the “Decree”). doc. 20 (Exhibit A). The debt in question
arises out of a hold harmless provision in the Decree concerning the Vehicle. That provision
states, in relevant part, that:
                                          V. Vehicles
             It is further ORDERED and ADJUDGED that the 2004 GMC Envoy, upon
       which there is a joint mortgage indebtedness to GMAC, shall be the sole
       property of Defendant, free and clear of any claims of Plaintiff.
               It is further ORDERED and ADJUDGED that within (30) days of the sale
       of the real estate, as set forth in I above, [Debtor] must refinance said vehicle
       in his name only or cause Plaintiff’s name to be removed. Should said vehicle be
       repossessed, [Debtor] shall be solely responsible for any mortgage


                                               2
Case 3:19-ap-03061           Doc 21      Filed 01/02/20 Entered 01/03/20 09:27:36                     Desc Main
                                         Document     Page 3 of 5



        indebtedness and hold Plaintiff harmless and indemnify her from any and all
        liability thereon.
This section also provides that Gibson would keep her vehicle, which was free and clear of any
lien. The Decree separately provided for spousal support for Gibson in the amount of $350
each month, for two and one‐half years. Decree at 7 and 11. The Decree did not include any
provision for the divorce court to maintain jurisdiction over spousal support after the
payments were made. The Decree also included separate provisions for child support for the
parties’ minor children. Id. at 6, 7 and 11.

        The Decree also addressed the marital residence. At the time of the Decree, the
residence had a mortgage loan with a balance of $102,356. Id. at 2. The Decree provided that
50% of the net proceeds from the sale of the residence would go to Gibson, plus an additional
$8,616.39, which represented temporary spousal support and child support arrearages. Id.
at 3.

        The Decree provided the Debtor would pay 66% of certain enumerated medical
expenses. Each party would pay for its own legal fees, and post‐separation debts. Id. at 5. With
some minor exceptions, the parties would maintain any separately held life insurance, bank
accounts, and personal property. Id. at 3 and 4.

                                                    Analysis
        A Chapter 13 discharge does not include domestic support obligations. 11 U.S.C.
§ 523(a)(5), and 1328(a)(2).1 However, a debt within a divorce decree that is not a domestic
support obligation is dischargeable in a Chapter 13, but not in a Chapter 7 case. 11 U.S.C.
§§ 523(a)(15)2 and 1328(a)(2). See also Hollington v. Ruf (In re Hollington), No. 10‐8086, 464 B.R.
61, 2011 WL 5579181 (B.A.P. 6th Cir. Nov. 17, 2011) (table decision) (citing Gibson v. Gibson (In re
Gibson)), 219 B.R. 195 (B.A.P. 6th Cir. 1998) and affirming the bankruptcy court’s ruling that a
third‐party obligation under an Ohio divorce decree is in connection with the divorce decree

1
 11 U.S.C. § 523(a)(5) excepts from discharge a “domestic support obligation,” as defined in 11 U.S.C. § 101(14A).
11 U.S.C. § 1328(a)(2) excepts any § 523(a)(5) debt from a Chapter 13 discharge.

2
 11 U.S.C. § 523(a)(15) includes any debt not described in § 523(a)(5) “that is incurred by the debtor in the course
of a divorce or separation or in connection with a separation agreement, divorce decree or other order of a court
of record, or a determination made in accordance with State or territorial law by a governmental unit[.]”

                                                         3
Case 3:19-ap-03061      Doc 21    Filed 01/02/20 Entered 01/03/20 09:27:36            Desc Main
                                  Document     Page 4 of 5



and non‐dischargeable in a Chapter 7). The Debtor seeks a determination that the hold
harmless provision in the Decree relating to the Vehicle is not a domestic support obligation.
       A domestic support obligation is defined as:
       [A] debt that accrues before, on, or after the date of the order for relief in a
       case under this title, including interest that accrues on that debt as provided
       under applicable nonbankruptcy law notwithstanding any other provision of
       this title, that is—

   (A) owed to or recoverable by—

       (i)     a spouse, former spouse, or child of the debtor or such child's parent,
               legal guardian, or responsible relative; or

       (ii)    a governmental unit;

   (B) in the nature of alimony, maintenance, or support (including assistance provided
       by a governmental unit) of such spouse, former spouse, or child of the debtor or
       such child's parent, without regard to whether such debt is expressly so
       designated;

   (C) established or subject to establishment before, on, or after the date of the
       order for relief in a case under this title, by reason of applicable provisions of—

       (i)     a separation agreement, divorce decree, or property settlement
               agreement;

       (ii)    an order of a court of record; or

       (iii)   a determination made in accordance with applicable nonbankruptcy law
               by a governmental unit; and

   (D) not assigned to a nongovernmental entity, unless that obligation is assigned
       voluntarily by the spouse, former spouse, child of the debtor, or such child's
       parent, legal guardian, or responsible relative for the purpose of collecting the
       debt.

11 U.S.C. § 101(14A) (emphasis added).

               It is undisputed that the assumption of the Vehicle debt to Ally is included
within the Decree. The question however, as defined by Congress, is whether this debt is “in
the nature of alimony, maintenance, and support” and therefore a domestic support

                                               4
Case 3:19-ap-03061         Doc 21     Filed 01/02/20 Entered 01/03/20 09:27:36                  Desc Main
                                      Document     Page 5 of 5



obligation. In making this determination, the court can look beyond the labels used by the
parties in the Decree. In re Boller, 393 B.R. 569, 574 (Bankr. E.D. Tenn. 2008). The issue
ultimately is whether the parties intended the assumption of this debt to be in lieu of support
or, instead, is it better characterized as a division of martial property? Sorah v. Sorah (In re
Sorah), 163 F.3d 397, 401‐02 (6th Cir. 1998).

        The court finds that the debt assumption by the Debtor on the secured loan for the
Vehicle was not in lieu of support because it does not show the indicia of support. First, the
Decree provided separately for spousal support and the divorce court did not maintain
jurisdiction after the two and one‐half years of monthly spousal support payments were
completed. Second, the hold harmless obligation was not expressly provided for as support
and is not a direct payment to Gibson, but rather, an assumption of a third‐party debt. Third,
the vehicle section of the Decree is best read as a typical division of property, with each party
keeping their own vehicle. Fourth and finally, no other particular language in the Decree
overcomes that the four corners of the decree do not label this as support, or suggest that
the assumption of the Vehicle debt was intended in lieu of support. For example, the
assumption of the payments for the Vehicle are not contingent upon Gibson’s remarriage,
death, or eligibility for Social Security. Sorah, 163 F.3d at 401.3

                                               Conclusion
        For these reasons, the court determines that the Debtor’s debt to Gibson arising out
of the hold harmless provision of the divorce Decree shall be discharged upon the Debtor’s
discharge in this Chapter 13 case pursuant to 11 U.S.C. §§ 523(a)(15) and 1328(a)(2). The court
will enter a separate order consistent with this decision.
Copies to:

Christopher S. Owen (Counsel for Plaintiff)

Valerie Ann Gibson (Pro Se Defendant), 1313 Stoney Springs Road, Vandalia, OH 45377




3
 Since the changes to § 523(a)(15) enacted as part of the Bankruptcy Abuse Prevention and Consumer Protection
Act of 2005, the relative ability of either spouse to pay the debt is not relevant.

                                                     5
